 1:18-cr-10020-JES-JEH # 30   Page 1 of 17                                  E-FILED
                                             Thursday, 10 January, 2019 03:26:07
                                                                           1         PM
                                                       Clerk, U.S. District Court, ILCD

 1                 UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
 2
 3 UNITED STATES OF AMERICA,    ) Docket No. 18-cr-10020
                                )
 4        Plaintiff,            )
     vs.                        ) Peoria, Illinois
 5                              ) September 6, 2018
     PETE EARL TAYLOR,          )
 6                              )
          Defendant.            )
 7   ___________________________)
 8
                      RECORD OF PROCEEDINGS
 9                   CHANGE OF PLEA HEARING
              BEFORE THE HONORABLE JAMES E. SHADID
10                UNITED STATES DISTRICT JUDGE
11
                              THE APPEARANCES
12
                    KATHERINE G. LEGGE, ESQ.
13                   Assistant U.S. Attorney
                 One Technology Plaza, Suite 400
14                      211 Fulton Street
                        Peoria, IL 61602
15                 On behalf of the Plaintiff
16
                      KARL W. BRYNING, ESQ.
17              Assistant Federal Public Defender
                   401 Main Street, Suite 1500
18                      Peoria, IL 61602
                   On behalf of the Defendant
19
20
21
22                    Nancy Mersot, CSR, RPR
              United States District Court Reporter
23                   100 N.E. Monroe Street
                        Peoria, IL 61602
24
   Proceedings recorded by mechanical stenography,
25 transcript produced by computer-aided transcription.
 1:18-cr-10020-JES-JEH # 30   Page 2 of 17
                                                         2

 1             (Proceedings were held in open court.)
 2            THE COURT: Okay. Good morning, everybody.
 3            This is the United States v. Pete Earl
 4 Taylor.
 5            Present with Mr. Bryning, Mr. Taylor?
 6            THE DEFENDANT: Yes, sir.
 7            THE COURT: Present with Mr. Bryning in
 8 18-10020.
 9            Miss Legge present for the government.
10            Do I understand this is an open plea to both
11 counts?
12            MR. BRYNING: That's my understanding,
13 Judge.
14            THE COURT: All right. Mr. Taylor, do you
15 want to have a seat with Mr. Bryning please?
16            All right. I received a letter on
17 Mr. Taylor's behalf which I will share from an Angel
18 Preyer and a Matt Smiley, mentions a Volkswagon. So
19 I will share these with the parties.
20            Have you received these by any chance?
21            MR. BRYNING: No, Judge.
22            MS. LEGGE: No, Judge.
23            THE COURT: Let me first hand them to --
24 they are, I would say, reference or character
25 letters on behalf of Mr. Taylor.
 1:18-cr-10020-JES-JEH # 30   Page 3 of 17
                                                         3

 1            MR. BRYNING: Okay.
 2            THE COURT: Let me first share those with
 3 Mr. Bryning because that's what they would normally
 4 be as it pertains to a Presentence Report or
 5 attachment to, so I would just, under the
 6 circumstances, let Mr. Bryning decide whether he
 7 wants to have those submitted for the Presentence
 8 Report, and if so, then Miss Legge will get a copy
 9 and then I will see them again.
10            Fair enough, Mr. Bryning?
11            MR. BRYNING: Yes, Judge.
12            THE COURT: I will let you review them
13 first.
14            MR. BRYNING: Thank you, Your Honor.
15            THE COURT: Okay. Mr. Taylor, would you
16 stand and raise your right hand please.
17            (The defendant was sworn.)
18                             EXAMINATION
19 BY THE COURT:
20 Q.    All right, sir. Have a seat.
21            I'm told you're going to plead to possession
22 of contraband weapon in prison and possession of
23 prohibited object in prison; that there is no
24 agreement and no written plea agreement and no
25 agreement as to sentencing.
 1:18-cr-10020-JES-JEH # 30   Page 4 of 17
                                                         4

 1             Is that your understanding?
 2 A.    Yes, sir.
 3 Q.    All right. Will you state your full name?
 4 A.    Earl Taylor.
 5 Q.    How old are you?
 6 A.    53.
 7 Q.    Where were you born?
 8 A.    In California.
 9 Q.    Can you read and write?
10 A.    Yes, sir.
11 Q.    How far did you go in school?
12 A.    GED, 11th grade.
13 Q.    Have you been treated recently for any mental
14 illness or addiction to narcotic drugs?
15 A.    No, sir.
16 Q.    Are you currently under the influence of any
17 drug, medication or alcoholic beverage?
18 A.    No, sir.
19 Q.    Have you received a copy of the indictment
20 pending against you and discussed that with
21 Mr. Bryning?
22 A.    Yes, sir.
23 Q.    Have you discussed your entire case with
24 Mr. Bryning?
25 A.    Yes, sir.
 1:18-cr-10020-JES-JEH # 30   Page 5 of 17
                                                         5

 1 Q.    Are you satisfied with Mr. Bryning to this
 2 point?
 3 A.    Yes, sir.
 4 Q.    Has anyone attempted in any way to force you to
 5 plead guilty?
 6 A.    No, sir.
 7 Q.    Has anyone threatened you to get you to plead
 8 guilty?
 9 A.    No, sir.
10 Q.    Has anyone made any promises or assurances to
11 you of any kind to get you to plead guilty?
12 A.    No, sir.
13 Q.    Are you pleading guilty of your own free will
14 because you are in fact guilty?
15 A.    Yes, sir.
16 Q.    You are pleading guilty in Count 1 to possession
17 of contraband weapon. On or about November 30,
18 2017, at Pekin, in the Central District of Illinois,
19 you were an inmate in the prison, namely the Federal
20 Correctional Institution at Pekin, Illinois; you did
21 unlawfully and willfully possess a prohibited
22 object, a homemade weapon made of a sharpened piece
23 of metal approximately six-and-one-half inches in
24 length in violation of United States Code.
25            It alleges in Count 2, that on or about
 1:18-cr-10020-JES-JEH # 30   Page 6 of 17
                                                           6

 1 November 30, 2017, at Pekin, in the Central District
 2 of Illinois, you were an inmate at the Federal
 3 Correctional Institution in Pekin, Illinois; that
 4 you knowingly possessed a prohibited object, that
 5 is, approximately six grams of a green leafy
 6 substance and packages labeled Next Generation
 7 Herbal Potpourri in violation of United States Code.
 8            Do you understand the charges against you?
 9 A.    Yes, sir.
10 Q.    The potential penalties for such charges
11 pursuant to statute are not more than five years in
12 prison, not more than $250,000 fine, not more than
13 three years of supervised release, and $100 special
14 assessment; that is as to Count 1.
15            As to Count 2, not more than six months in
16 prison, a fine of up to $10,000, up to three years
17 of supervised release, and a hundred dollar special
18 assessment as to Count 2.
19            Therefore, if run consecutive, the total
20 could be not more than five years and six months in
21 prison, up to $260,000 fine, up to six years of
22 supervised release, and a $200 special assessment.
23            Do you understand the potential penalties?
24 A.    Yes, sir.
25 Q.    This is a felony offense that you're pleading
 1:18-cr-10020-JES-JEH # 30   Page 7 of 17
                                                         7

 1 guilty to. If your plea is accepted and you're
 2 adjudged guilty of that offense, such adjudication
 3 may deprive you of valuable civil rights, such as
 4 the right to vote, the right to hold public office,
 5 the right to serve on a jury, the right to possess
 6 any kind of a firearm.
 7            Do you understand that?
 8 A.    Yes, sir.
 9 Q.    You have a right to persist in your plea of not
10 guilty and proceed to trial by judge or jury. If by
11 jury, 12 citizens would be selected by you and your
12 attorney and the government. They would hear all of
13 the evidence in the case. They would have to agree
14 unanimously before you could be found guilty or not
15 guilty. If you had a trial by judge, I would make
16 that determination.
17            Do you understand the difference?
18 A.    Yes, sir.
19 Q.    At either trial you're entitled to the
20 assistance of counsel at every stage of the
21 proceedings. If you cannot afford one, one would be
22 appointed for you at no cost to you.
23            You would have the right to confront and
24 cross-examine the witnesses against you.
25            You have the right to call witnesses to
 1:18-cr-10020-JES-JEH # 30   Page 8 of 17
                                                          8

 1 testify for you.
 2            You have a right to testify yourself if you
 3 wish. If you chose not to testify, no inference of
 4 guilt could be drawn from that, and that could not
 5 be used against you.
 6            Do you understand all of these rights?
 7 A.    Yes, sir.
 8 Q.    Do you understand that by pleading guilty, there
 9 would be no trial?
10 A.    Yes, sir.
11 Q.    The government would have to prove each of the
12 allegations -- the elements of the charges against
13 you beyond a reasonable doubt before you could be
14 convicted.
15            THE COURT: I would ask Miss Legge at this
16 time for a factual basis for the plea.
17            MS. LEGGE: Thank you, Your Honor.
18            If the parties proceeded to trial, we would
19 provide evidence that on or about November 30, 2017,
20 Pete Earl Taylor was an inmate at the Federal
21 Correctional Institution in the Pekin, Illinois,
22 which is located in the Central District of
23 Illinois.
24            On that date correctional officers made
25 contact with inmate Mr. Taylor, the defendant, at
 1:18-cr-10020-JES-JEH # 30   Page 9 of 17
                                                          9

 1 his cell due to a suspicion that he possessed
 2 illegal narcotics. A search was conducted of the
 3 defendant's person and concealed on his person were
 4 two packages of a green leafy substance, which was
 5 suspected K2 or synthetic cannabis, a prohibited
 6 object in prison. Also concealed between the
 7 defendant's butt cheeks and recovered at the time by
 8 FBI, Pekin correctional officers was a homemade
 9 weapon, specifically a six-and-a-half inch sharpened
10 steel blade which was wrapped in toilet paper.
11            THE COURT: Mr. Bryning, do you believe the
12 government can produce that evidence at trial?
13            MR. BRYNING: I, do Judge.
14 BY THE COURT:
15 Q.    Mr. Taylor, did you hear what I was just told?
16 A.    Yes, sir.
17 Q.    Are those facts correct?
18 A.    Yes, sir.
19 Q.    Are they in part the reason why you are pleading
20 guilty?
21 A.    Say that again.
22 Q.    Are they part of the reason why you're pleading
23 guilty?
24 A.    Yes, sir.
25 Q.    Okay. Your sentence will ultimately be
 1:18-cr-10020-JES-JEH # 30   Page 10 of 17
                                                          10

 1 determined by a combination of Advisory Sentencing
 2 Guidelines, possible authorized departures from
 3 those guidelines, and other statutory sentencing
 4 factors.
 5            Have you and Mr. Bryning talked about how
 6 the Sentencing Guidelines might apply to your case?
 7 A.     Yes, sir.
 8            THE COURT: Mr. Bryning, any estimate
 9 possible?
10            MR. BRYNING: Judge, estimate approximately
11 24 to 30 months including acceptance of
12 responsibility.
13 BY THE COURT:
14 Q.     All right. So I won't be able to determine the
15 advisory guideline range for your case until after a
16 Presentence Report has been completed and you and
17 the government have had an opportunity to challenge
18 the reported facts and the application of the
19 guidelines as recommended by the probation office.
20 Therefore, a sentence ultimately imposed may be
21 different from any estimate your attorney may have
22 given you.
23            And after your initial advisory guideline
24 range has been determined, I have the authority in
25 some circumstances to depart upward or downward from
 1:18-cr-10020-JES-JEH # 30   Page 11 of 17
                                                          11

 1 that range, and I will also examine other statutory
 2 sentencing factors as required to do so. And that
 3 may result in the imposition of a sentence that is
 4 either greater or lesser than the advisory guideline
 5 sentence.
 6            Do you understand that?
 7 A.     Yes, sir.
 8 Q.     The mandatory supervised release period I
 9 mentioned has its own terms and conditions. And any
10 violation of those terms and conditions could result
11 in your mandatory supervised release being revoked
12 and you being imprisoned for all or part of that
13 time without credit for any time previously served.
14            Do you understand that?
15 A.     Yes, sir.
16 Q.     Do you have any questions at all about the
17 charges against you?
18 A.     Not really, Your Honor. I have some issues I
19 think my attorney will bring up.
20            THE COURT: Mr. Bryning, is there something
21 you think Mr. Taylor needs to have addressed?
22            MR. BRYNING: Judge, there are some issues
23 that he has been having at the Tazewell County Jail
24 that we would address at the appropriate time.
25            THE COURT: Okay. Then we will get through
 1:18-cr-10020-JES-JEH # 30   Page 12 of 17
                                                        12

 1 this first.
 2 BY THE COURT:
 3 Q.     All right. Do you understand the potential
 4 penalties?
 5 A.     Yes, sir.
 6 Q.     Do you understand your rights to a trial?
 7 A.     Yes, sir.
 8 Q.     Do you believe that you understand the
 9 consequences of your plea?
10 A.     Yes.
11 Q.     With that in mind, how to you plead to
12 possession of contraband weapon as alleged in Count
13 1?
14 A.     I plead guilty.
15 Q.     And possession of prohibited object in prison as
16 set forth in Count 2?
17 A.     I plead guilty.
18            THE COURT: I find that you are fully
19 competent and capable of entering an informed plea;
20 you are aware of the nature of the charges and the
21 consequences of the plea as to each count. The plea
22 of guilty to each count is a knowing and voluntary
23 one supported by an independent basis in fact
24 containing the elements of the offense.
25            Your plea is therefore accepted and I'm now
 1:18-cr-10020-JES-JEH # 30   Page 13 of 17
                                                           13

 1 adjudging you guilty of that offense.
 2            We will order a Presentence Report.
 3            Set the matter for sentencing for
 4 January 17, 2019, at 11:30 a.m.
 5            We will vacate the trial setting of
 6 October 15, 2018.
 7            All right. Anything else that we need to
 8 address?
 9            MR. BRYNING: Yes, Judge, a couple of
10 things.
11            First of all, Mr. Taylor has never been on
12 the streets. This occurred in prison and he's been
13 in custody since this occurrence. So we are
14 requesting that the sentencing hearing be held as
15 soon as possible because the Presentence Report in
16 this case should really simply just be an update of
17 the Presentence Report that he had while he was in
18 the Bureau of Prisons. So that's one request.
19            The other would be that Mr. Taylor be
20 transferred to a different jail. He's been having a
21 number of problems while in the Tazewell County Jail
22 that's caused him difficulties. He tried to address
23 these complaints through the administrative process
24 at the jail and they have been in communication with
25 the marshals, but in Mr. Taylor's view there has
 1:18-cr-10020-JES-JEH # 30   Page 14 of 17
                                                          14

 1 been no resolution to these issues.
 2            I would ask that he be allowed to address
 3 this Court on this topic since he is more familiar
 4 with the problems that he is having there than I am.
 5            THE COURT: Go ahead.
 6            THE DEFENDANT: First of all, sir, I filed a
 7 pre-act on 6/21/18. I never received a record on
 8 it. I wrote a letter to the jail administrator. He
 9 sent a commander who talked to me, and they said
10 they forwarded it to the U.S. Marshals and the U.S.
11 Marshals threw it -- dismissed it. I don't see how
12 U.S. Marshal can dismiss it if I filed a complaint.
13            They told me that -- the last I knew they
14 told me a detective was coming out to see me when I
15 filed a complaint. They said the detective would be
16 out to see me. The detective never came and seen me
17 so I wrote the jail administrator, Mr. Aldrich. He
18 sent a commander to talk to me and they told me that
19 they forwarded the complaint to U.S. Marshal because
20 it happened here and it didn't happen there. The
21 U.S. Marshals dismissed it.
22            Secondly, like I told my attorney, based on
23 my conditions and my location, I came in here to
24 plead today. I would like to get this resolved as
25 soon as possible. Get me out of Pekin. Period.
 1:18-cr-10020-JES-JEH # 30   Page 15 of 17
                                                         15

 1            THE COURT: Are you pleading guilty because
 2 you're guilty?
 3            THE DEFENDANT: Yes, sir.
 4            THE COURT: All right. Because I don't want
 5 you pleading guilty if you're not.
 6            THE DEFENDANT: But I'm trying to resolve
 7 this, Your Honor.
 8            THE COURT: I understand, and there are a
 9 whole bunch of reasons why you might plead guilty,
10 but the most important reason is you are pleading
11 guilty because you want to because you are in fact
12 guilty.
13            THE DEFENDANT: Yes, sir.
14            THE COURT: Okay. Let me address this then.
15 Let's move the sentencing up. If probation is
16 unable to comply for whatever reason, then they can
17 ask that we address it, but I think moving it up
18 another 30 days or so shouldn't be an issue.
19 Mr. Bryning makes a point. It shouldn't be a
20 difficult PSR here or complicated one.
21            So let's get this into, you know, early
22 December, if we could. That will help address your
23 issue; Thursday, December 13th.
24            MR. BRYNING: Pardon?
25            THE COURT: Thursday, December 13th at
 1:18-cr-10020-JES-JEH # 30   Page 16 of 17
                                                         16

 1 11:00.
 2            MR. BRYNING: That's fine, Your Honor.
 3            THE COURT: Okay. December 13th at 11:00.
 4 With regard to the administrative issues regarding
 5 your complaints at Tazewell County or with the
 6 marshals, to the extent that it involves jail
 7 administration issues, I'm not going to interfere
 8 with that; to the extent that it interferes with
 9 your ability to have this case addressed or your
10 communications with Mr. Bryning, then I would. So I
11 would ask that if Mr. Bryning feels after further
12 discussion that those issues need to be addressed,
13 then he knows how to bring it back to my attention;
14 otherwise, we will do what we can to move this along
15 and get you moved on out.
16            Anything else?
17            MR. BRYNING: Your Honor, as to the letters,
18 I have discussed those with Mr. Taylor and he does
19 wish to have those letters submitted to the Court at
20 this time.
21            THE COURT: Would you just hand them off to
22 probation and they can make them as part of an
23 attachment to the PSR?
24            MR. BRYNING: We could do that.
25            THE COURT: Okay. Otherwise -- that's what
 1:18-cr-10020-JES-JEH # 30   Page 17 of 17
                                                            17

 1 I would do. If you give them back to me, I'm going
 2 to give them to probation and make them part of the
 3 attachments to the Presentence Report as exhibits.
 4            MR. BRYNING: That's fine. We can do that
 5 and we can do that at the PSR interview.
 6            THE COURT: That would be great. Thank you.
 7            Okay. Thank you, Mr. Taylor.
 8                                  ****
 9            THE COURT: On the record again, back to
10 Mr. Taylor, 18-10020. Given the plea, we will moot
11 Motion 8 -- Document 8, 9, and 10 pretrial, and 11
12 Pretrial Motions and Motion in Limine.
13            (Which were all of the proceedings had in
14            this case on this date.)
15                                  ****
16
17        I certify that the foregoing is a correct
18 transcript from the record of proceedings in the
19 above-entitled matter.
20
21
22 s/Nancy Mersot                  Date: January 10, 2019
23 Court Reporter
24
25
